I think this petition should be denied. There has been a trial of the cause upon its merits in the state court, and a final and irreversible judgment rendered therein. Availing themselves of a right conferred by a statute of this state, the defendants have brought a review; and the cause may now be tried over again here, in accordance with the provisions of the statute, which imposes various qualifications and conditions upon the exercise of the right. Gen. Stats., ch. 215, secs. 10, 11, 12, 13. Unless the cause is to be tried and judgment to be rendered in the federal court on review, the same as though it had not been tried before at all (which I suppose nobody will pretend), I do not see how it can be tried there at all, unless the federal court will undertake to administer the municipal law of New Hampshire, and communicate with the state court for the purpose of ascertaining what *Page 146 
the final judgment there shall be. But even if this difficulty were out of the way, it seems to me the reasons against the construction of the United States statute contended for by the plaintiff in review are quite strong and controlling. Undoubtedly the language of a legislative act ought to be very clear and unequivocal, before a court would be warranted in holding that the legislature intended to give parties the right to experiment in a state court by going through with a full trial of the merits there, and then, if they are not satisfied with the result, carry their cause to another court for a retrial of the same issues of fact already once settled by the verdict of a jury to which they have voluntarily submitted them. Practically it would amount to an appeal, and make the state courts inferior to any federal court now in existence, or which may be hereafter created, to which it shall be provided that such cause may be removed. The right to a retrial in the state court is given by a statute of the state, but that statute confers no jurisdiction upon any other tribunal. I fully agree with my brother SMITH, that the language of this act admits of no such construction.
Further: if such a construction were to be put upon the act, I should say that, in its spirit and practical operation it is in direct conflict with the seventh article of amendment of the constitution of the United States, which declares that "no fact tried by a jury shall be otherwise reexamined in any court of the United States than according to the rules of the common law." Wetherbee v. Johnson, 14 Mass. 412; Bryant v. Rich, 106 Mass. 180, and cases cited on page 193. By the rules of the common law, facts once settled by the verdict of a jury cannot be tried again by another jury in the same proceeding.
The merits of this question have been recently considered by the supreme judicial court of Massachusetts in the case of Galpin v. Critchlow, Am. Law. Rep., March, 1874, p. 137, where, after a careful examination of the various acts of congress relating to the subject, it was decided that an action cannot be removed from a state court into the circuit court of the United States under the act of congress of 1867, ch. 196, after a trial on the merits, although such trial resulted in a disagreement of the jury. With entire respect it may be said that so far as regards the reasons upon which the question should be determined, no higher authority can be produced, and I fully agree with the reasoning of the learned chief justice in that case, and with the conclusion reached by the court. The question, however, whether the language of the act of 1867 is equivalent to that used in the act of 1866 need not be discussed because of the change of phraseology made by the Revised Statutes.
Nor is it necessary to inquire how far the case of Insurance Co. v. Dunn, 19 Wall. 214, could be regarded as an authority in favor of the plaintiff's contention had no such change in phraseology been made.
In view of the provisions of our statute with respect to reviews, and the amendment of the United States constitution referred to, as now advised, I should hesitate before ordering a cause removed to the circuit court of the United States for review, in pursuance of any statute *Page 147 
that might be passed by congress, until such right of removal had been determined by the supreme court of the United States upon error to the judgment of this court.
CUSHING, C. J., concurred.
Exceptions overruled and petition denied.